Citation Nr: 1010016	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  05-11 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder rotator cuff tear.  


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from October 1963 to October 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In July 2006, the Veteran presented hearing testimony before 
the undersigned Veterans Law Judge by videoconference.  The 
transcript of the hearing is associated with the claims file.  

The issue on appeal was previously remanded by the Board in 
November 2006 and March 2009 for further evidentiary 
development.  


FINDING OF FACT

The evidence of record preponderates against a finding that 
residuals of a left shoulder rotator cuff tear are due to any 
incident or event which arose during active military service, 
or that left shoulder arthritis manifested to a compensable 
degree within one year after discharge.


CONCLUSION OF LAW

Residuals of a left shoulder rotator cuff tear were not 
incurred in or aggravated by active military service, nor may 
left shoulder arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran 
has not alleged any prejudicial or harmful error in VCAA 
notice. 

The Board notes that the Veteran was not provided with VCAA 
notice regarding his left shoulder claim prior to the May 
2003 rating decision that denied the claim.  In this regard, 
it is observed that the February 2002 VCAA letter only 
addressed the claims for diabetes type II, a back disorder, 
and a knee disorder, which have already been adjudicated 
and/or fully resolved in the Veteran's favor during the 
course of this appeal.  Notably, the issue on appeal was 
raised by the evidence submitted in connection with the above 
claims and was not specifically claimed by the Veteran in his 
February 2002 VA Form 21-526.  See VA Form 21-6789 dated 
December 23, 2002.  Upon consideration of the evidence by the 
RO, the issue was adjudicated in the May 2003 rating 
decision.  

Nonetheless, the Veteran was informed in a December 2006 VCAA 
notice letter of the evidence needed to establish entitlement 
to service connection for his claimed left shoulder 
disability.  He was further notified, in the December 2006 
VCAA notice letter, of how VA determines the disability 
rating and effective date once service connection has been 
established, as required by Dingess.  The Veteran was later 
advised regarding what evidence VA would obtain and make 
reasonable efforts to obtain on his behalf in support of the 
claim in the April 2008 follow-up notice letter.  His claim 
was subsequently readjudicated in October 2008 and January 
2010.  See Mayfield, supra.  

Moreover, the record reflects that the Veteran has been 
provided with a copy of the above rating decision, the March 
2005 SOC, and the SSOCs dated in October 2008 and January 
2010, which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187. 

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with medical examinations in December 2006 and 
December 2009, pursuant to prior Board remands.  Supplemental 
medical nexus opinions were also obtained in December 2007 
and January 2008.  The most recent examination report (i.e., 
the December 2009 medical examination report) is deemed 
adequate for the purposes of this adjudication for reasons 
explained below.  

Also, post-service VA and private treatment records 
adequately identified as relevant to the claim have been 
obtained, to the extent possible, and are associated with the 
claims folder.  The record further includes statements from 
the Veteran's private medical providers, lay statements, and 
the Veteran's service treatment records (STRs).    

Neither the Veteran nor his representative has made the RO or 
the Board aware of any other evidence relevant to her appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to the claim 
adjudicated herein.  In view of the foregoing, the Board will 
proceed with appellate review.  

II.  Facts and Analysis 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(Board must review the entire record, but does not have to 
discuss each piece of evidence).

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked items of evidence not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Veteran contends that he currently suffers from residuals 
of a left shoulder rotator cuff tear incurred during active 
military service. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general 
matter, service connection for a disability on the basis of 
the merits of such claim requires (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  

In addition, where a Veteran served continuously for ninety 
(90) days or more during a period of war or after December 
31, 1946, and manifests certain chronic diseases, such as 
arthritis (e.g., degenerative joint disease), to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

	Further, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In the present case, the evidence shows that the Veteran 
received treatment for left shoulder pain in service.  
Specifically, the STRs show that, on February 18, 1965, he 
complained of left shoulder pain that occurred when he 
rotated his head.  He demonstrated slight limitation of 
motion on right rotation on examination.  The noted 
impression was acute myositis of the affected left trapezius.  
The following day, the Veteran presented with complaints of 
pain in his left pectoral muscle and reported that he had 
been treated at the emergency room the previous night.  The 
medical provider wrote that no treatment was dictated at that 
time.    

The evidence also shows that the Veteran has a current left 
shoulder disorder, for which he claims service connection.  
X-rays of the left shoulder were conducted in connection with 
the December 2006 VA joints examination, and showed evidence 
of glenohumeral degenerative joint disease.  The noted 
diagnosis was left shoulder rotator cuff arthropathy, 
moderate to severe degenerative joint disease of the left 
glenohumeral joint.  The December 2007 VA examination report 
also included a diagnosis of severe arthritic changes in the 
left shoulder.  Most recently, the December 2009 VA joints 
examination report includes diagnoses of left shoulder 
adhesive capsulitis, left shoulder impingement, left shoulder 
mild to moderate acromioclavicular joint arthritis, left 
shoulder partial rotator cuff tear, and left shoulder 
osteoarthritis.    

Thus, because the evidence shows treatment for a left 
shoulder problem in service and the presence of a current 
left shoulder disorder, the Board will next evaluate whether 
the evidentiary record supports a finding that the Veteran's 
current left shoulder disorder is causally or etiologically 
related to an incident or event that occurred during active 
service.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

Although the STRs include references to the Veteran's 
parachute jumps and service records show that he is in 
receipt of the parachutist badge, the Board notes that the 
Veteran's STRs are devoid of any complaints, treatment, or 
findings related to a left shoulder problem following the 
February 1965 entry discussed above.  Indeed, no subsequent 
complaints, treatment, or findings related to a left shoulder 
problem are shown in the STRs.  It is further observed that 
the Veteran's left shoulder was clinically evaluated as 
normal at the October 1965 separation examination, and he 
specifically denied having a painful or "trick" shoulder on 
his separation report of medical history.  The STRs include 
no finding of a chronic left shoulder disability.  

The first indication of a left shoulder problem after service 
was shown in 2000, which is many years after service.  At 
that time, the Veteran complained of some stiffness in his 
neck with pain in both arms for a while.  Dr. M.B.R. 
suspected that he might have "a little bit of cervical 
spondylosis" that was not significant or severe, and 
recommended observation.  See April 2000 private treatment 
record.  

In subsequent private treatment records, the Veteran 
specifically complained of pain in his left shoulder.  In 
November 2001, he complained of pain in his shoulders and 
hands and Dr. M.B.R. wondered whether the Veteran had a 
rotator cuff tear and, possibly, early carpal tunnel 
syndrome, and wanted to reevaluate the symptoms in a month.  
In a January 2002 treatment record, the Veteran complained of 
some shoulder pain, and Dr. M.B.R. again questioned whether 
he had a rotator cuff tear but noted that it was not serious 
at that time.  In March 2002, Dr. M.B.R. wrote that he 
believed that the Veteran was there because he wanted "some 
type of disability" and had a number of complaints.  He 
wrote that the Veteran had a left shoulder problem which had 
become better and, later, added that he would write a letter 
to Social Security (although it is noted that a letter dated 
in March 2002 was submitted in support of the Veteran's claim 
for VA benefits) so that they might possibly cover his care.  
Approximately two months later, Dr. M.B.R. wrote, in a May 
2002 treatment record, that the Veteran's shoulder bothered 
him somewhat "but not enough" and again acknowledged that 
he had various aches and pains.  

The Board notes that the evidence discussed above is 
essentially consistent with the Veteran's Board hearing 
testimony that he did not necessarily first notice problems 
with his left shoulder during service.  He, instead, appeared 
to relate his left shoulder problems to a non-service-
connected back disability.  See July 2006 Board hearing 
transcript, p. 14.  

In consideration of the foregoing, the Board finds that the 
evidence does not support a finding of continuity of 
symptomatology since service.  Moreover, there is conflicting 
medical evidence of record regarding the medical question of 
whether the Veteran's claimed left shoulder is causally or 
etiologically related to service.  

Dr. M.B.R. wrote in a March 2002 statement that the Veteran 
had left shoulder pain.  He also noted that he believed that 
the Veteran's time in the service as a paratrooper caused 
much of the degenerative joint disease he was currently 
experiencing.  He added that the Veteran's work after service 
probably contributed to his current condition as well as his 
everyday activities.  He noted that it was not uncommon for 
people who have suffered a traumatic injury in their teens 
and early 20s to do relatively well for a number of years 
only to develop significant incapacitating degenerative 
arthritis in later years, and he suspected that was what had 
happened with the Veteran.  

He later wrote in a November 2004 statement that he 
"certainly believe[d]" that the Veteran's service as a 
paratrooper contributed to his degenerative joint disease, 
noting the Veteran has multiple joints that are affected, 
including his neck, back, hips, knees, and ankles.  Dr. 
M.B.R. further stated that it was not surprising that he had 
developed multiple arthritic joints considering his service 
as a paratrooper, and that he was sure that the stress from 
the Veteran's multiple impacts had led to the degenerative 
changes.  

Also, the Veteran underwent a VA joints examination in 
December 2006.  The December 2006 VA joints examiner 
concluded that the Veteran's current left shoulder disability 
is as likely as not related to his military service.  The 
joints examiner noted that the opinion was formed after 
review of the Veteran's claims folder.  

Further, in December 2007, a VA medical reviewer, who had 
been asked to provide additional rationale in support of the 
opinion, concluded that it is likely that the degenerative 
changes seen in the Veteran's left shoulder are related to 
his service as a paratrooper in the Army.  The reviewer 
explained that the opinion was based on review of the 
Veteran's claims folder as well as the Veteran's medical 
history, which showed that he was exposed to large amounts of 
wear and tear from having to jump out of airplanes.  

However, after the claims folder was returned to the December 
2007 VA medical reviewer for further explanation of his 
opinion, he stated that he could not form an opinion about 
whether the Veteran's left shoulder disorder was related to 
his time in service without resorting to mere speculation.  
He referred to the fact that the Veteran had essentially no 
complaints during his time in service, and his complaints did 
not surface until the early 2000s, as the basis for his 
conclusion that it would be pure speculation to attribute the 
Veteran's claimed disorder to his time in the service.  The 
examiner added that it is likely that the Veteran's 
complaints could also be related to his time working at a 
cement factory, which involved a lot of heavy lifting.  See 
January 2008 VA examination report.  

In December 2009, the Veteran underwent another joints 
examination, pursuant to the Board's March 2009 remand.  At 
that time, the examiner wrote that, given the fact that the 
Veteran is a poor historian, he could not comment on whether 
the Veteran's left shoulder disability was related to his 
military service without resorting to mere speculation.  It 
was his opinion that the Veteran's left shoulder conditions 
are unlikely to be related to his military service.  The 
examiner reasoned that, although the Veteran did not recall 
the specific details of his fall down the hill in Vietnam, or 
any other specific injuries to his left shoulder during his 
parachuting, he did not have a shoulder dislocation or 
shoulder separation because those injuries are quite 
traumatic and he would very likely remember such events.  The 
examiner further explained that the reason that a history of 
shoulder separation or dislocation would be important is 
because those are the most likely mechanisms that could 
potentially cause the current condition the Veteran has.  The 
examiner further commented that simple parachuting exercises, 
even with hard landings, would affect the axial skeleton 
given that they cause compression of the axial spine and 
joints; however, the examiner said it is not likely that 
parachuting exercises or even a fall down a hill without a 
shoulder separation/dislocation would lead to any of the 
Veteran's current diagnoses.  The examiner added that the 
Veteran's current left shoulder disabilities are related to 
his age and were commonly found in his age group, noting that 
rotator cuff injuries occur quite commonly in people over the 
age of 65 and are quite rare in younger individuals without 
severe trauma.  

The Board has carefully considered the medical opinions 
detailed above and, upon review, affords more probative value 
to the opinion provided by the December 2009 VA examining 
physician than the other previous opinions.  In this regard, 
the Board recognizes that the examiner initially wrote that 
he could not comment on the relative probability of a nexus 
relationship between the Veteran's left shoulder disability 
and service without resort to speculation.  The Board has 
considered whether or not the opinion provided by the 
December 2009 VA examiner constitutes a "non-opinion," thus 
depriving it of probative value.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  However, it is clear from 
the rationale provided by the examiner that his conclusion 
that a nexus relationship between the Veteran's current left 
shoulder disability and service is not likely is fully 
articulated and supported by both medical principles and the 
lay and medical evidence contained in the record.  For those 
reasons, the Board affords the opinion significant probative 
value.      

On the other hand, although Dr. M.B.R. in his November 2004 
statement related the Veteran's left shoulder disorder to 
service, and appears to have related left shoulder pain to 
service in the earlier March 2002 statement, the Board notes 
that there is no indication that he had sufficient facts and 
data on which to base his opinions.  While the Board 
recognizes that review of the Veteran's STRs by Dr. M.B.R. 
was not required to find his opinions adequate, it does not 
appear that he was fully aware of the Veteran's medical 
history with respect to his left shoulder, to include the 
treatment in service, when rendering his opinion, and Dr. 
M.B.R. himself had previously admitted in a February 2000 
treatment record that the Veteran was not a good historian.  
See Nieves-Rodriguez v. Peake, supra, at 302-04 (2008) (a 
private examiner's opinion cannot be rejected solely because 
it was not based on claims file review; the central issue is 
whether the examiner was informed of the relevant facts in 
rendering a medical opinion).

In addition, there is evidence showing the Veteran was 
involved in activities after service that could have 
contributed to the progression of his disabilities, which was 
not adequately addressed by Dr. M.B.R. in either of his 
opinions.  In this context, the Board notes that a May 2002 
private treatment record reflects the Veteran was preparing 
to go to parachute training camp.  Similarly, a March 2002 
written statement from Dr. M.B.R. states the Veteran worked 
in the cement industry doing heavy work after he was 
discharged from service.  Thus, the opinions by Dr. M.B.R. 
are afforded less probative value than the opinion provided 
by the December 2009 VA examiner.   
 
With respect to the opinion of the December 2006 VA joints 
examiner, the Board notes that the rationale for the 
examiner's conclusion was neither fully articulated nor 
adequately explained.  The examiner merely stated that his 
opinion was based on review of the claims folder.  Thus, the 
opinion is afforded less probative value than the opinion 
provided by the December 2009 VA examiner.   

While the December 2007 VA reviewer initially found that a 
relationship between the Veteran's left shoulder disability 
and service is likely, he later determined in January 2008 
that he would have to resort to mere speculation to provide 
such an opinion.  Thus, his statement constitutes an 
evidentiary non-opinion, and is not afforded any probative 
value.  See Nieves, supra.   

Thus, for the foregoing reasons, the Board finds that the 
competent and probative evidence does not sufficiently 
establish a nexus relationship between the Veteran's left 
shoulder disorder and service.  Because the preponderance of 
the evidence weighs against the Veteran's claim, service 
connection for residuals of a left shoulder rotator cuff tear 
is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, supra.

The Board appreciates the thorough and forthright testimony 
of the Veteran at his hearing before the undersigned.


ORDER

Entitlement to service connection for residuals of a left 
shoulder rotator cuff tear is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


